DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	This office action is in response to amendments filed on 1/6/2021. Claim 1 has been amended. Claims 6-10 have been cancelled. Claims 11-15 have been newly added. Claims 1-5 and 11-15 are pending.

Terminal Disclaimer
The terminal disclaimer filed on 11/20/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10355714 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Response to Arguments
	Applicant’s arguments against the 35 U.S.C. 101 rejections have been fully considered and are persuasive in view of the Examiner’s Amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Examiner’s Amendment made to claim 1 which clarifies a receiver receiving a broadcast data and transforming (i.e., demodulate, deinterleave, and decode) to output bits corresponding to the broadcast data, and claim 11 which clarifies that the claimed transmitting apparatus transmits the TV broadcast signal (transformed through encoding, appended, and punctured as claimed) to a receiving apparatus are considered as a practical application under Step 2A Prong 2 under 35 U.S.C. 101 in view of Example 41 of the 2019 Revised Patent Subject Matter Eligibility Guidance.

Authorization for this examiner's amendment was given in a telephone interview with Thomas Negley (Reg. no. 70,362) on 2/8/2021 for claims 1 and 11, and in a telephone interview on 3/16/2021 for claims 12, 14, and 15.


IN THE CLAIMS:
Please amend claims 1 and 11, 12, 14, and 15.
1.	(currently amended)  A receiving apparatus comprising:
a receiver configured to receive a signal from a transmitting apparatus, the signal carrying broadcasting data;
a demodulator configured to demodulate the signal to generate values based on a modulation method;
a deinterleaver configured to write the generated values in columns, read the written values from the columns, split the read values into a plurality of groups, and deinterleave the plurality of groups; and 
a decoder configured to decode values of the deinterleaved plurality of groups to output bits, wherein the bits correspond to the broadcasting data,
wherein the columns are divided into a first part and a second part,
wherein the first part comprises a part of each of the columns and the second part comprises a remaining part of the each of the columns, 
wherein the deinterleaver is configured to write values from among the generated values in the first part in a writing direction, write remaining values from among the generated values in the second part in the writing direction, read the values written in the first part in a reading direction which is different from the writing direction and read the values written in the second part in the reading direction,
wherein a number of the values written in the first part is determined based on the modulation method and a number of the plurality of groups,

wherein the modulation method is one of quadrature phase shift keying (QPSK), 16-quadrature amplitude modulation (QAM), 64-QAM and 256-QAM, and
wherein the remaining values are written from a first column of the second part after the values are written to a last column of the first part.

11.	(currently amended) A transmitting apparatus comprising:
an encoder configured to encode input bits to generate a codeword based on a low density parity check (LDPC) code;
a group interleaver configured to split the codeword into a plurality of bit groups and interleave the plurality of bit groups;
a block interleaver configured to interleave bits of the interleaved plurality of bit groups using columns; 
a mapper configured to map the interleaved bits to constellation points based on a modulation method; and
a transmitter configured to transmit a signal which is generated based on the constellation points to a receiver,
wherein the modulation method is one of quadrature phase shift keying (QPSK), 16-quadrature amplitude modulation (QAM), 64-QAM and 256-QAM, 
wherein the columns are divided into a first part and a second part,
wherein the first part comprises a part of each of the columns and the second part comprises a remaining part of the each of the columns,

wherein a number of the bits written in the first part is determined based on the modulation method and a number of the plurality of bit groups,
wherein a number of the remaining bits is determined based on a number of bits of the codeword and the number of the bits written in the first part, and
wherein the remaining bits are written from a first column of the second part after the bits are written to a last column of the first part.

12.	(currently amended) The apparatus of claim 11, wherein the writing direction is one of a first direction and a second direction, and the reading direction is the other of the first direction and the second direction.

14. 	(currently amended): The apparatus of claim 11, wherein a space corresponds to one bit to be written or read, and a number of bits of the second part is determined based on a number of spaces in a first direction and a number of spaces in a second direction.

11, wherein a number of spaces in the second part in a first direction is determined based on a number of bits of the second part and a number of spaces in a second direction.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Jeong et al. (20090063929) discloses codeword bits written in an interleaver in order of columns, and the bits are read from the bit-written columns in order of rows, where bits low in degree are mapped to higher-reliability sign-determining bits, and bits high in degree are mapped to lower-reliability size-determining bits, and the codeword bits are written in the interleaver in the order of columns such that bits x0 and x which are high in degree are written before bits x4 and 6 which are low in degree.

However, with respect to independent claim 1, and similarly claim 11, the prior arts of record does not explicitly disclose or fairly suggest, either individually or in combination, the limitations “wherein the columns are divided into a first part and a second part, wherein the first part comprises a part of each of the columns and the second part comprises a remaining part of the each of the columns, wherein the block interleaver is configured to write bits from among the bits of the interleaved plurality of bit groups in the first part, write remaining bits from among the bits of the interleaved plurality of bit groups in the second part in a writing direction, read bits written in the first 

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-5 and 11-15 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Petrov (20150188734) discloses a coding scheme that consists of N cyclic blocks each consisting of Q bits, a bit permutation is applied to the bits of the codeword, a plurality of constellation blocks each consisting of GxM bits are generated, and a block permutation is applied to the constellation blocks.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841.  The examiner can normally be reached on MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111